Filed 6/6/13 P. v. Ledgering CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062174

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD235427)

BRIAN K. LEDGERING,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles R.

Gill, Judge. Affirmed.

         Patrick J. Hennessey, Jr., by appointment of the Court of Appeal, for Defendant

and Appellant.

         No appearance for Respondent.

         Appellant Brian K. Ledgering pled guilty to three counts of unlawfully driving a

vehicle in violation of Vehicle Code section 10851, subdivision (a) and three counts of

unlawfully receiving a stolen motor vehicle in violation of Penal Code section 496d. In

accordance with the plea bargain, the court denied probation and, pursuant to Penal Code
section 1170, subdivision (h), sentenced appellant to two years eight months, with 16

months in local custody and 16 months of mandatory supervised release. The court also

imposed the requisite fees, fines and victim restitution and awarded 116 days of custody

credits. The custody credits were later corrected to reflect 156 days of custody credits.

                              FACTUAL BACKGROUND1

       As the result of an undercover operation conducted by the San Diego County

Regional Auto Theft Task Force, the grand jury returned a 16-count indictment, charging

appellant and six codefendants with eight counts of violating Vehicle Code section

10851, subdivision (a) and eight counts of violating Penal Code section 496d. Appellant

was charged with six counts involving three vehicles: a Honda Civic; a Honda

motorcycle and a Suzuki motorcycle. Appellant admitted that on May 3, 2011, he drove

the stolen Honda Civic to a location prearranged by a codefendant and was accompanied

by another codefendant who was driving the stolen Honda motorcycle. The undercover

officer purchased the two vehicles for $500; the steering column and ignition of each

vehicle were damaged. Appellant also admitted that on May 24, he and a codefendant

participated in the sale of a stolen Suzuki motorcycle to an undercover officer who paid

$600 for the vehicle. The ignition of that vehicle was damaged and appeared to have

been drilled.




1      Because the case was resolved by a plea agreement, the facts are taken from the
probation report.
                                           2
                                      DISCUSSION

      Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal but asks that this court review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has not identified any possible arguments on appeal.

      We granted appellant permission to file a brief on his own behalf and he has not

responded.

      A review of the record pursuant to People v. Wende, supra, 25 Cal. 3d 436 and

Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable appellate

issue. Competent counsel has represented appellant in this appeal.

                                     DISPOSITION

      The judgment is affirmed.




                                                                     HALLER, Acting P.J.

WE CONCUR:



MCINTYRE, J.



O'ROURKE, J.



                                            3